Citation Nr: 0027135	
Decision Date: 10/12/00    Archive Date: 10/19/00

DOCKET NO.  95-28 553A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
including post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The veteran served on active duty from October 1968 to June 
1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 1995 rating decision by the RO which 
denied service connection for a psychiatric disorder, 
including PTSD.  This case was previously before the Board in 
December 1998 when it was remanded for additional 
development.


FINDING OF FACT

The veteran has PTSD that is the result of stressful 
experiences during military service.


CONCLUSION OF LAW

Service connection for PTSD is warranted.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 
3.304 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service administrative records reflect that the veteran 
served in the United States Army and had duty in Vietnam 
between June 1969 and June 1970.  He had several military 
occupational specialties at various times, including that of 
a cook, light weapons infantryman, and wheeled vehicle 
mechanic.  He received medals and citations which included 
the Vietnam Service Medal, the Vietnam Campaign Medal, the 
Meritorious Unit Commendation and the Republic of Vietnam 
Cross of Gallantry with Palm, and participated in the Vietnam 
Summer-Fall and Winter-Spring Offensives, as well as a 
counteroffensive.  He was attached to the 597th 
Transportation Company which was assigned to the 27th 
Transportation Battalion whose mission it was to provide line 
haul transportation in support of tactical and direct support 
operations.  

The veteran asserts that he developed PTSD as a result of 
stressful events he experienced while serving in the Republic 
of Vietnam for which service connection should now be granted 
by the Board.  He maintains that, although his military 
occupational specialty was primarily as a cook, he only 
served in this capacity for four months before he was 
assigned to truck driving duties.  He contends that it was in 
this capacity that  he experienced traumatic events, 
including being ambushed while in a convoy and witnessing 
other soldiers killed.

As an initial matter, the Board finds that the veteran's 
claim is well grounded.  He has been given a diagnosis of 
PTSD, and the record contains medical evidence which tends to 
link current symptomatology to claimed in-service stressors.  
See 38 U.S.C.A. § 5107(a) (West 1991); Cohen v. Brown, 10 
Vet. App. 128, 136-37 (1997); Zarycki v. Brown, 6 Vet. App. 
91, 99 (1993).

Generally speaking, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110.  Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) (the 
diagnosis must conform to DSM-IV and be supported by findings 
on examination), credible supporting evidence that the 
claimed in-service stressor occurred, and a link, established 
by medical evidence, between current symptomatology and an 
in-service stressor.  38 C.F.R. § 3.304.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 U.S.C.A. 
§ 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f) (1999); 
Gaines v. West, 11 Vet. App. 353, 357-58 (1999).  

The veteran's service medical records show that, upon pre-
induction examination in June 1968, the veteran indicated 
that had had nervous trouble of some sort.  It was reported 
that he had had "bad nerves" and had seen a medical doctor 
for 2 1/2 years and given medication.  It was noted that he 
occasionally did not go to work if he did not feel well, but 
that his symptoms did not interfere with school although his 
social life had been affected to some extent.  He was 
subsequently afforded a psychological evaluation that same 
month and related that his symptoms included becoming shaky 
and dizzy without warning, for which he saw a doctor two 
times a month and received medication.  Following evaluation, 
it was found that his anxiety stemmed from low mental ability 
and an inability to cope with daily problems, and that his 
nervousness did not cause reduced efficiency in social and 
vocational realms of life.  An impression of mild anxiety 
reaction was formed.  

The veteran was seen for complaints of intermittent dizzy 
spells accompanied by nausea, and indicated that such 
symptoms occurred especially during times of stress.  He 
stated that he was very nervous.  An impression of dizziness 
probably due to anxiety was made.  Psychotropic medication 
was prescribed.  The appellant sought treatment again in 
January 1969 for similar symptoms, to include "blackout 
spells" and he reiterated that he had "bad nerves."  He 
was referred to a medical officer who performed an 
examination and rendered a diagnosis of anxiety, passive-
aggressive.  Medication was prescribed.  The examiner advised 
follow-up in the mental hygiene clinic, and noted that it was 
questionable as to whether the veteran was fit for the 
infantry.   Upon mental hygiene clinic consultation in 
February 1969, it was noted that the veteran continued to 
complain of nervousness, as well as dizziness and difficulty 
breathing.  He underwent a physical examination in February 
1969 and indicated that he had frequent trouble sleeping and 
had nervous trouble.  Upon examination in June 1970 for 
separation from active duty, the veteran's psychiatric status 
was evaluated as normal.  

The records prepared after his active duty service reflect 
that the veteran entered the Army National Guard.  Upon 
enlistment physical examination conducted in January 1975, it 
was observed that he was "extremely nervous" and 
"shaking," but the veteran denied nervous trouble at that 
time, as well as upon physical evaluations for various 
purposes in October 1976, February 1981 and November 1986.  
His psychiatric status was evaluated as normal on the latter 
three occasions. 

Records from the Gnaden Huetten Memorial Hospital show that, 
in July 1992, a discharge summary indicated that the veteran 
had been hospitalized after he made numerous superficial cuts 
to his abdomen with a knife.  The veteran stated at that time 
that his wife of six years had had several affairs during 
their marriage, and that the most recent infidelity had 
occurred within the previous three months when she had moved 
her lover into their home.  He related that he stayed in the 
spare bedroom and had become increasingly more depressed.  A 
mental status examination was performed which was felt to be 
consistent with depression.  During the hospital course, the 
veteran denied that his self-inflicted wounds were a suicidal 
gesture, but said that it was definitely an effort to harm 
himself.  It was reported that he eventually began to feel 
better, that he and his wife were reconciling, and that he 
began to push for discharge.  It was felt that he had little 
insight into his problems, though he did have relief of his 
symptoms, and was amenable to further treatment and mental 
health work-up.  Final diagnoses upon discharge were atypical 
depression, suicide attempt, anorexia, alcohol abuse, chronic 
bronchitis with early emphysema, and tobacco substance abuse. 

Other information obtained during the period of 
hospitalization between June and July 1992 indicated that the 
veteran worked part time as bartender, and drank up to a six 
pack of beer per day.  It was noted that he had been jailed 
at least 16 times for failure to pay child support, and was 
last incarcerated in 1991.  Upon physical examination, the 
veteran was found to be very nervous, but comfortable at 
rest.  It was observed that he had a crisscrossing pattern of 
superficial lacerations on his chest made by him prior to 
coming into the mental health unit.

In February 1995, the veteran indicated that he had been a 
cook for about four months after he went to Vietnam, but that 
he got into a disagreement with the mess sergeant and asked 
his commanding officer to transfer him out of the kitchen.  
He said that he began driving a truck and did this for the 
rest of his tour.  The veteran related that, after about 
three weeks on the road, it became a "living hell" as they 
encountered ambush after ambush.  He said that if it were not 
for air support, he did not think they would have made it out 
alive.  The veteran wrote that the worst area was the "An 
Ka" pass where he saw four soldiers killed.  He related that 
three were in a jeep which had pulled off the road and struck 
a landmine sending their bodies into the air.  He noted that 
he knew one of them, a gunner called "Shaky," because he 
was an alcoholic.  He said that the fourth man was shot in 
the back of the head  through the back canvas of the truck, 
and that his first name was George.  The appellant indicated 
that an ambush occurred almost every time they were in that 
area.

The veteran also related that there was another incident that 
he would probably think of the rest of his life.  He said 
that, while riding on the back of a truck, he saw a 
Vietnamese child with something that looked like a soda can 
pulled back to throw it and he shot him.  He related that he 
could not really see what the child had in his hand but acted 
on what he had been taught and that was to "kill or be 
killed." 

The veteran was afforded a VA psychiatric examination for 
compensation and pension purposes in October 1995.  He stated 
that he had had trouble with his 'nerves' since childhood, 
and had been largely treated by family physicians.  He said 
that he had been admitted for psychiatric symptoms in a 
community hospital before he entered the military.  The 
examiner noted that the records from the period of private 
hospitalization in June and July 1992 were available for 
review.  It was reported that the veteran was not under any 
current psychiatric treatment and took no medication in this 
regard.  It was noted that "[h]e does describe the symptoms 
associated with a post traumatic stress disorder and these 
are described in a straight forward and believable manner on 
a spontaneous basis."  The veteran indicated that he had 
severe intrusive memories of a couple of his experiences that 
were so vivid that he felt as if he were right back in the 
combat situation.  He stated that he awakened from sleep and 
jumped out of bed and behaved wildly on a regular basis, and 
that this was one of the reasons his wife broke up with him.  
It was noted that such activity was triggered by nightmares.  

The veteran related that, during his waking hours, he would 
become so preoccupied by his memories that he would just sit 
and stare, apparently oblivious to what was going on around 
him.  He said that he stringently avoided watching any movies 
concerning combat, and avoided any discussions regarding the 
Vietnam war because they were upsetting to him.  He said that 
he tried to avoid thinking about his experiences on a regular 
and continual basis but that they intruded upon his 
consciousness anyway.  The veteran related that he had 
difficulty establishing warm personal relationships and had 
very few close friends.  He stated that his social contacts 
were limited to visits to the rooms of other people that 
lived in the hotel in which he resided.  It was noted that 
the appellant exhibited a substantial startle response, 
avoided places that were crowded, had difficulty maintaining 
regular sleep, and often times had difficulty concentrating.  

The examiner noted the veteran's recited history of Vietnam 
stressors of witnessing a jeep being blown into the air with 
its three occupants, as well as a soldier being shot through 
the head and his killing of a Vietnamese youngster.  Family, 
personal, employment and social background history was 
reviewed.  Following mental status examination, the examiner 
stated that the veteran probably had a previous diagnosis of 
some disorder that existed during childhood and adolescent 
years which might have been a hyperactivity syndrome, but was 
not evident at the current time.  It was determined that the 
veteran did have PTSD which had its onset during his 
experiences in Vietnam.  

Copies of 1969 and 1970 histories submitted by the 597th 
Transportation Company were received from the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR).  It 
was noted that such information provided the mission of the 
unit and further indicated that it had conducted convoys 
which were subject to enemy ambushes.  It was reported that 
the record also showed that unit casualties occurred during 
the reporting period.  It was added that the veteran's report 
of driving in a convoy could not be documented during his 
Vietnam tour, and that only his assignment as a cook could be 
verified. 

A review of the annual unit history of the 597th 
Transportation Company for 1969 reveals that no vehicles were 
lost in action.  The names of a number of service members 
were listed as having received the Bronze Star with "V" 
device and the Purple Heart for their actions during ambushes 
in 1969.  The annual unit history for 1970 noted that the men 
of the 597th braved numerous ambushes while driving in 
convoys up the An Khe and Mang Giang passes between Qui Nhon 
and Pleiku.  It was reported that there was one man killed in 
action in 1970, and that he earned the Bronze Star Medal with 
"V" device for bravely moving vehicles from the kill zone 
of an ambush at An Khe pass before dying from his wounds on 
June 15, 1970.  It was reported that five other members of 
the company received Purple Hearts for their wounds during 
the year, that one received the Silver Star and others 
received the Bronze Star and the Army Commendation Medal with 
"V" device.  

The annual unit history for 1970 also noted that the 597th 
provided its own security on all convoy moves with two gun 
trucks made from armored personnel carriers mounted on five 
ton cargo trucks armed with three 50 caliber machine guns.  
It was reported that security was also provided by two 
maintenance trucks with armor plating welded to the sides.  
It was noted that both maintenance trucks were armed with 
three M60 machine guns.  

Operational reports from the 27th Transportation Battalion 
were received indicating that the 597th Transportation 
Company was one of four units attached to that component.  A 
comprehensive overview of the operations ending April 30, 
1970, and July 31, 1970 was provided.  It was noted in May 
1970 that enemy activity along national highway 19 continued 
to be an influencing factor in convoy operations and that, 
during the reporting period, the battalion's convoys had been 
ambushed two times and involved in nine sniper incidents.  It 
was reported that because of such incidents, the battalion 
continued to stress organic security vehicles for its convoys 
and at the close of the report period, 15 five-ton hardened 
security vehicles were being maintained and manned.  In a 
report dated in August 1970, it was noted that enemy activity 
continued along national highway 19 but at no time prohibited 
the forward movement of cargo.  It was indicated that, during 
the report period, the enemy ambushed the battalion's convoys 
three times and that all of them took place in the An Khe 
Pass where the enemy had an excellent vantage point.  It was 
reported that the enemy was believed to be in platoon to 
company size strength and that they fired small arms, 
automatic weapons, B-40 rockets and 60 mm mortars at the 
convoys.  It was noted that two were killed in action and 10 
wounded in action during the reporting period.  

Pursuant to Board remand of December 1998, the veteran 
underwent VA psychological and psychiatric examinations in 
March 2000.  Upon psychological evaluation, it was reported 
that the veteran had suffered a Korsakoff's psychosis a 
number of years before and currently had very poor short-term 
memory and very poor memory for specific dates in his past.  
It was noted that the Korsakoff's psychosis had been 
incorrectly diagnosed as paranoid schizophrenia during a 
previous psychiatric hospitalization.  

The examiner indicated that, upon briefly reviewing the 
veteran's military history with him, "he convincingly 
discussed his experiences in trucking transport where he 
experienced combat consisting of the enemy firing at his 
truck and at other trucks in the convoy with small arms, with 
mortar attacks, and the trucks occasionally running over a 
mine in the road.  He convincingly reports the witnessing of 
wounded and dead American soldiers that occurred in these 
combat events."  It was noted that his experience as a truck 
operator was at odds with his military occupational specialty 
(MOS) as a cook, but that as stated, his description of the 
specific events that occurred to him while in Vietnam was 
convincing.  

It was reported that, in reviewing the items on the 
Mississippi Scale for combat-related PTSD, the veteran 
endorsed symptomatology suggestive of a residual PTSD in that 
he reported occasional disturbing dreams of Vietnam involving 
traumatic events, to include an explosion and seeing soldiers 
killed.  It was noted that these dreams awakened him but did 
not linger in terms of their disturbing impact, largely 
because of the his organic mental disorder which essentially 
prevented him from being able to hang onto thought content 
long enough to become distressed by them .  It was indicated 
that another residual symptom seemed to be the veteran's 
avoidance of any events or reminders of Vietnam.  Following 
evaluation and psychological testing, a diagnosis of PTSD was 
rendered.  

The veteran subsequently underwent psychiatric evaluation 
where it was noted that the claims folder was available and 
reviewed in detail prior to the evaluation.  It was reported 
that veteran had been living in a nursing home since April 
1997 and came in with his caretaker in wheelchair.  The 
veteran reported that he went to Vietnam as a cook but was 
later given a truck driver's job.  He said that his only 
memories were of being ambushed when he was driving and of 
one of the trucks in front of him being blown up by a rocket, 
with two of the soldiers, including a gunner, being blown out 
of the truck.  He said that he did not remember any dates or 
names.  

The veteran related that he still had dreams of the event and 
that he woke up anxious and shaking.  He said that he had 
never been bothered to the extent that he had to call someone 
in the nursing home.  The appellant denied having any 
phobias, obsessive-compulsive symptoms, anxiety, or 
depression.  He related that he did not hear voices or see 
things that were not there and was not paranoid at that time.  
Following mental status examination, a diagnosis of residual 
PTSD was rendered.  The examiner commented that the records 
indicated that the veteran had a chronic alcohol dependency 
history which had led to Korsakoff's dementia since 1997, and 
that the episode of psychosis in 1997 was mistaken for 
schizophrenia.  It was reported that the veteran had been 
left with Korsakoff's amnesic disorder with impaired memory 
function.  It was noted that review of the records indicated 
that there was an anxiety disorder that existed before the 
veteran actually went to Vietnam which became manifested in 
an even more severe form after Vietnam and was probably co-
morbid with his alcohol dependence all along until 1997 when 
dementia due to alcohol set in.  It was opined that when the 
appellant was evaluated by the VA in 1995, he had severe PTSD 
symptomatology that was coexistent with alcohol dependence, 
but that at this point in time, the severity of PTSD was 
mild.  

In an addendum dated in May 2000, the VA psychiatric examiner 
added that there was no disability currently related to 
anxiety in service other than residual PTSD. 

As noted above, PTSD has been diagnosed in October 1995 and 
in March 2000.  Examiners on both occasions related the 
diagnosis to the veteran's experiences while assigned to duty 
in the Republic of Vietnam.  Additionally, the veteran has 
consistently indicated that stressful experiences during 
service involved ones related to his participation in convoys 
as a truck driver.  Although the record does not show that he 
held the occupational specialty of a truck driver, there are 
several indicators in the record which tend to support the 
veteran's claim.  

Initially, the Board notes that personnel records indicate 
that the veteran held at various times occupational 
specialties other than that of a cook.  He had a light 
weapons infantryman MOS in March 1969 and a wheeled vehicle 
mechanic in May 1969.  He also had several weeks of training 
as a mechanic.  Moreover, reports prepared by his unit 
suggest that there was some difficulty in maintaining 
sufficient numbers of personnel, so much so that junior 
noncommissioned officers had to fill roles not normally 
required of them.  Additionally, the veteran's description of 
events, especially his identification of the An Khe pass as a 
site for ambush, is consistent with the reports prepared by 
his unit regarding hostilities involving convoys.  All in 
all, the Board finds that the veteran's description of events 
is corroborated by the available service department records.  
In this regard, it should be pointed out that corroboration 
of the details, or for that matter of the veteran's own 
personal involvement, is not required for a grant of service 
connection.  Suozzi v. Brown, 10 Vet. App. 307 (1997).  
Although the veteran's statement in and of itself cannot, as 
a matter of law, establish the occurrence of a noncombat 
stressor, see Dizoglio v. Brown, 9 Vet. App. 163 (1996), in 
this case there is evidence supporting the veteran's story of 
what happened during convoys of which he apparently was a 
part.  In short, given the veteran's training in light 
weapons and vehicle mechanics, as well as the situation his 
unit was in while serving short-handed in Vietnam, the Board 
finds that the evidence is in equipoise as to whether the 
veteran drove a truck and witnessed traumatic events, 
especially at the An Khe pass.  In light of the examiners' 
conclusions about such in-service events, and the 
circumstances surrounding the veteran's period of service in 
Vietnam, the Board finds that the benefit-of-the-doubt 
doctrine must be applied in the veteran's favor.  Although 
there have been inconsistencies in the veteran's recitation 
of events over the years since he filed his claim of service 
connection, the Board finds that such inconsistencies are not 
significant, especially since complete consistency in such a 
matter would be more suspect than those inconsistencies that 
invariably accompany the re-telling of the truth over many 
years.  A grant of service connection for psychiatric 
disability, namely PTSD is therefore warranted.


ORDER

Service connection for PTSD is granted.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

